EXHIBIT 10.02


FIFTH AMENDMENT TO LEASE AGREEMENT


        This FIFTH AMENDMENT TO LEASE AGREEMENT (This “Amendment”) is entered
into as of June 20, 2003 by and between Ironwood Apartments, Inc., as successor
to Metropolitan Federal Savings and Loan Association (“Landlord”) and Targeted
Genetics Corporation (“Tenant”).

        Landlord and Tenant are parties to that certain Olive Way Building Lease
dated November 20, 1992, as modified by that certain First Amendment to Olive
Way Building Lease dated December 10, 1994 and that certain Second Amendment to
Lease Agreement executed on June 12, 1996 and May 22 1996, and that certain
Third Amendment to Lease Agreement dated October 30, 1998, and that certain
Fourth Amendment to Lease Agreement dated February 5, 2001 (as modified, the
“Lease”).

        Section 4.02 of the Lease grants to Tenant three (3) options to extend
the Lease term for 5 years each. Tenant exercised the first of these 3 options
in that certain Third Amendment dated October 30, 1998, leaving two options
remaining. The purpose of this Amendment is to exercise the second of these
three options, leaving one remaining.

        Landlord and Tenant do hereby amend the Lease as follows:

1.

EXTENSION. The term of the Lease is hereby extended for an additional 60 months
to April 1, 2009. The rent for the extended term is set forth in Section 6.02 of
the Lease.


2.

NO OTHER AMENDMENTS. Except as modified by this Amendment and by the Amendments
referenced above, the Lease remains in full force and effect and has not been
modified or amended.


      DATED: June 30, 2003.


  LANDLORD:

IRONWOOD APARTMENTS, INC.,
a Washington corporation


Signature:     /s/ John Stone
By:             John Stone
Its:             President

TENANT:

TARGETED GENETICS CORPORATION,
a Washington corporation


Signature:   /s/ Todd E. Simpson
By:             Todd E. Simpson
Its:             Vice President, Finance



--------------------------------------------------------------------------------

